Citation Nr: 0843345	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  02-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION	


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1979 to January 
1981.  The veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  Service medical records document symptoms of low back 
strain and a possible slipped disc in-service.  

2.  In March 2001, the veteran reinjured his low back.  

3.  Resolving reasonable doubt in favor of the veteran, his 
current degenerative disc disease of the lumbar spine with 
disc herniation is of service origin.  


CONCLUSION OF LAW

The veteran's current back disability was incurred in 
service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (2007).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis:

The veteran contends that he injured his back in-service 
while lifting a gas tank; he believes his current back 
disability is related to that injury.  Indeed, service 
medical records from March 1980 are positive for complaints 
of a back injury and treatment for low back pain.  In early 
October 1980, service medical records again show that the 
veteran complained of low back pain; the assessment was a low 
back muscle spasm.  He presented similar symptomatology in 
late October 1980.  The examining physician noted that the 
lower back muscles were very tight; the assessment and 
prognosis was a possible slipped disc.  A follow-up medical 
report again noted lower back pain initiated by heavy 
lifting; the symptoms were assessed as low back strain and 
scoliosis.  His December 1980 examination, conducted just 
prior to separation from service, revealed no abnormalities 
of the spine.

Post-service complaints of low back pain are numerous and 
consistent.  Beginning in March 1984, medical records reflect 
complaints of back pain.  In March 1985, VA medical progress 
notes again show complaints of low back pain, described by 
the veteran as "chronic."  A VA examination in July 1985, 
conducted primarily for a claimed knee disability, indicated 
increased lumbar curvature, but no scoliosis or lumbar 
tenderness/spasms were demonstrated at that time.  There are 
additional subjective complaints of back pain noted in 
medical records from October 1988, forward.  In a rating 
decision from July 1989, the RO denied the veteran's claim 
for a back disability, citing it as an acute and transitory 
condition.  

In August 1990, a computed tomography (CT) scan revealed disc 
herniation at L4-L5, and minimal disc protrusion at L5-S1.  
Small spur formations from L4 and L5 bodies were also 
present.  In January 1991, the veteran was examined by a 
private physician for back and knee pain.  The impression at 
that time was chronic low back pain, with evidence of disc 
herniation, spurring, and mild radiculopathy.  A subsequent 
X-ray report dated January 1991, confirmed narrowing disc 
space of L4-5, facet osteroarthrosis of the lower lumbar 
spine, and mild sclerosis of the right S1 joint.  In August 
1991, the veteran was admitted to the VAMC -Jackson, MS; 
diagnoses included chronic back pain and a herniated disc 
(L4-5).  The VAMC treatment summary upon discharge provided a 
diagnosis of herniated disc pulposus with large, free 
fragment from L5 up to L4-5.  In April 1994, an MRI confirmed 
evidence of herniated nucleus pulposus of L4-5.  The record 
is otherwise replete with similar references to, and 
treatment for a herniated disc from 1994 to the present.  

At this point in the discussion, the Board acknowledges that 
the veteran was involved in a motor vehicle accident in March 
2001.  The veteran was treated by a chiropractor for back 
pain secondary to the car accident beginning in April 2001.  
In this regard, the Board finds that the veteran has a 
significant medical history of lower back pain and a related 
disability (i.e. disc herniation) existing prior to the car 
accident (emphasis added).  Further, there is no competent 
medical evidence of record that directly or definitively 
links the current disability to that incident. 

The veteran has been afforded two recent VA examinations with 
respect to his back disability.  In March 2000, a VA 
physician noted that the veteran's back pain was possibly 
related to an in-service injury; a C&P evaluation was 
subsequently conducted in June 2001.  Upon VA examination in 
June 2001, the physician opined that the veteran's back 
disability claim represented a "possibility."  He further 
stated that he was unable to reach a conclusion regarding 
etiology without resorting to mere speculation.  

In May 2007, the Board again remanded the veteran's case for 
further development.  A new C&P examination was ordered to 
determine the etiology of the veteran's back disability.  The 
VA examination, which took place in June 2008, was again 
dubious.  The examiner opined that the etiology of the 
herniated disc was questionable traumatic or degenerative 
disc.  He, too, concluded that he was unable to make a 
determination as to etiology without resorting to mere 
speculation.  

Indeed, both the June 2001 and June 2008 VA examiners 
essentially indicated that it would be speculative to render 
an opinion as to whether the veteran's current back 
disability was related to service.  Notably, however, both 
examiners seemed to find some possibility of a relationship 
between the veteran's back disability and service, although 
they were unable to reach such a conclusion with reasonable 
medical certainty.  Of course, such certainty is not required 
for a grant of service connection.  38 U.S.C.A. § 5107(b).  

Based on the above, the Board finds the evidence is in 
equipoise as to whether a current back disability is causally 
related to active service.  Again, there were complaints with 
respect to a back disability both in service and shortly 
thereafter.  In fact, the veteran has testified several times 
before the RO and reported a marked continuity of 
symptomatology with regard to his back disability from the 
time period following service until the findings made on the 
August 1990 CT scan and thereafter.  The veteran continues to 
seek treatment and endorses symptoms associated with his 
diagnosed herniated disc.  Furthermore, although a post-
service car accident occurred, no competent evidence directly 
relates the current disability to that incident. 

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  See Gilbert, supra.  The evidence is at least in 
equipoise as to whether the veteran's current back 
disability, to include disc herniation, is related to his 
period of service.  Based upon the above, and resolving 
reasonable doubt in favor of the veteran, service connection 
is warranted for a back disability.  


ORDER

Entitlement to service connection for a back disability is 
granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


